UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KATHY CAMACHO; JUSTINE RODRIGUEZ;
DERICK MASON; NICOLE FLUDD; and :
CYNTHIA NEAT, on Behalf of Themselves : 19cv11096 (DLC)
and All Others Similarly Situated, :
ORDER

 

Plaintiffs,
-y-

CITY OF NEW YORK; PAUL SMITH,

 

Correction Officer, in his individual

 

 

 

 

 

 

 

 

capacity; A. REED, Correction Officer, : USDC SDNY

Shield #12988; in her individual :

capacity; SCOTT AMBROSE, Correction : DOCUMENT

Officer, in his individual capacity; : ELECTRONICALLY (ED
CECIL PHILLIPS, Correction Officer, in : DOC #
his individual capacity; EPIFANO : DATE FILED: 3/13 / 262.0.
VASQUEZ, Correction Officer, in his :

individual capacity; CHRISTINA
BREWLEY, Correction Officer, in her
individual. capacity; PD. SPRY,
Correction Officer, Shield #1507, in
his individual capacity; CO COSICO,
Correction Officer, Shield #1123, in
his individual capacity; CO GOLLUB,
Correction Officer, in his individual
capacity; and JOHN/JANE DOES 1-30
Correction Officers, in their
individual capacities,

Defendants.

DENISE COTE, District Judge:
On March 13, 2020, the parties filed a letter informing the
Court that they had agreed to defer briefing and decision on the

defendants’ March 6, 2020 motion to dismiss the plaintiffs’

 
Monell claims. The defendants also requested an extension of
time to exchange initial disclosures. Accordingly, it is hereby
ORDERED that the defendants’ March 6 motion to dismiss is
denied, in its entirety, without prejudice to renewal.
IT IS FURTHER ORDERED that the parties’ request to extend
the time to exchange initial disclosures to March 27, 2020 is

granted.

Dated: New York, New York
March 13, 2020

bua LL,

DENISE COTE
United States District Judge

 
